In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for issuance of alternative writ, motion to expedite briefing schedule, and motion to stay proceedings and request to vacate preliminary orders,
IT IS ORDERED by the court that the motion to expedite briefing schedule be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the motion to stay proceedings be, and hereby is, granted, and further proceedings in Hamilton County Court of Common Pleas case Nos. A-9500266, A-9500296 and A-9500400 are hereby stayed.
IT IS FURTHER ORDERED by the court that the request to vacate preliminary orders be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that an alternative writ be, and the same is hereby, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before February 24, 1995; relator shall file its brief on or before March 3,1995; respondents shall file their brief(s) within thirty days of the filing of relator’s brief; and relator shall file its reply brief, if any, within three days of the filing of respondents’ brief(s).